Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/466649 filed on 06/05/2019.
Claims 1-20 have been examined and are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811516967, filed on 12/12/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claims 1-8 and 9-10 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such “single touch setting/driving module for detecting,” “rotating module and an object scaling module” recited in claims 1, 4, 5, 6, 8, 16, 18, 19, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 2011/0029917), published on Feb. 3, 20110, in view of Byrd et al., (“Byrd,” US 2013/0222275), published on August 29, 2013.
Regarding claim 1, Um discloses a system for controlling a rotation of an object on a touch screen, comprising: 
a touch screen interface (pars. 0044; Fig. 10; a touch screen 1020); 
a single touch setting module for detecting a single touch action of the touch screen interface (pars. 0022-0023, 0026, and 0030-0031; Figs. 1-2; a single touch operation in response to a spiral rotation gesture; also see par. 0018; Fig. 14); 
a single touch driving module for receiving information from the single touch setting module (pars. 0047-0049; Figs. 12-14; wherein at least steps 1202-1216 and 1412-1416; a gesture is detected to determine an action); and activating a rotating action on the object (pars. 0032-0033; Figs. 2-4; a rotation function will be activated, when a user’s gesture 220 starts at time t.sub.0 at the center point and continues to time t.sub.2, time t.sub.n with radial/circle path)
an image processing module, the image processing module comprises an object rotating module and an object scaling module (pars. 0152; Fig. 15; wherein at least steps 0512-1516); [[wherein the object rotating module rotates the object]], and the object scaling module scales the object size to fit with the touch screen interface (pars. 0050-0052; Fig. 15; wherein at least step 1512-1514 and 1506-1510; also see pars. 0057-0059; Figs. 17-20).  
Um discloses all limitations above, but do not explicitly discloses, wherein the object rotating module rotates the object
(Byrd: pars. 0039-0040; Figs. 3A-3B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel.
Regarding claim 4, Umm and Byrd discloses the system for controlling a rotation of an object on a touch screen according to claim 1.
Um further discloses the rotation action in a counter lock wise direction (Um: pars. 0029-0030; Fig. 2).  And Byrd further discloses the object rotating module rotates the object in a clockwise direction (Byrd: pars. 0039-0040; Figs. 3A-3B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow the flow of data needed for their operations
Regarding claim 5, Um and Byrd disclose the method/system for controlling a rotation of an object on a touch screen according to claim 1, Um further disclose the rotation action in a counter lock wise direction (Um: pars. 0029-0030; Fig. 2). And Byrd further disclose the object rotating module rotates the object in a counterclockwise direction (Byrd: pars. 0061-0062; Fig. 9C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow the flow of data needed for their operations.
Regarding claim 6, Um and Byrd disclose the system for controlling a rotation of an object on a touch screen according to claim 1. 
Um discloses all limitation above, but does not explicitly disclose when the object rotating module rotates the object, a rotation angle is displayed on the touch screen interface, and when the object rotating module stops rotating the object, the object remains rotated at the rotation angle.
However, Byrd disclose a method/system for rotating an object, wherein when the object rotating module rotates the object, a rotation angle is displayed on the touch screen interface, and when the object rotating module stops rotating the object, the object remains rotated at the rotation angle (pars. 0039-0040 and 0058-0059; Fig. 3B and 9A-9B; the object will be stopped rotation at any angle based on at end point of user’s gesture).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel.
Regarding claim 7, Um Byrd disclose the system for controlling a rotation of an object on a touch screen according to claim 1.
 Um and Byrd further disclose wherein the object comprises an image or a video (Um: pars. 0027-0028; the display device 100 displays text or an image or object; Byrd: Abstract; par. 0029; Fig. 1).  
Regarding claim 8, Um and Byrd disclose the system for controlling a rotation of an object on a touch screen according to claim 1. 
Byrd further disclose the method/system, wherein the object rotating module rotates the object at an arbitrary angle (Byrd: pars. 0055-0056, 0058-0060; Figs. 8A-8B and 9A-9B; an object/region will be rotated at any angel based on the user gesture begins with a first contact point, then moves in a substantially circular path to the final contact, where the user lifts his or her finger from the touchscreen).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel.
Regarding claim 9, Um discloses a method for controlling a rotation of an object on a touch screen, comprising: 
executing single touch on a touch screen interface; activating a rotating action (pars. 0022-0023, 0026, and 0030-0031; Figs. 1-2; a single touch operation in response to a spiral rotation gesture; also see par. 0018; Fig. 14; pars. 0032-0033; Figs. 2-4; a rotation function will be activated, when a user’s gesture 220 starts at time t.sub.0 at the center point and continues to time t.sub.2, time t.sub.n with radial/circle path); and when the object executes the rotation action, the object size is scaled to fit with the touch screen interface (pars. 0050-0052; Fig. 15; wherein at least step 1512-1514 and 1506-1510; also see pars. 0057-0059; Figs. 17-20).
Um discloses all limitations above, but does not explicitly disclose rotating the object; and stopping the rotating action of the object; wherein there is a predetermined time between the activating the rotating action and original translation7the executing single touch. 
However, Byrd disclose a method/system for rotating an object, wherein rotating the object (Byrd: pars. 0039-0040, 0055-0057; Figs. 3A-3C and 8A-8B); and stopping the rotating action of the object; wherein there is a predetermined time between the activating the rotating action and original translation7the executing single touch (pars. 0039-0040 and 0058-0059; Fig. 3A-3B and 9A-9B; the object will be stopped rotation at any angle based on at end point of user’s gesture.  [the user can finish rotation action of the object by stopping movement of gesture any point from start point (0 degree)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel
Regarding claims 11-15, claims 11-15 are directed to method associated with the system claimed in claims 4-8; Claims 11-15 are similar in scope to claims 4-8, and are therefore rejected under similar rationale.
Claims 2 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 2011/0029917), published on Feb. 3, 20110, in view of Hayakawa (US 2015/0116232), in view of Byrd et al., (“Byrd,” US 2013/0222275), published on August 29, 2013, and further in view of Sun et al., (“Sun,” US 2016/0171660), published on June 16, 2016.  
Regarding claim 2, Um and Byrd disclose the system for controlling a rotation of an object on a touch screen according to claim 1, but does not explicitly disclose the single touch action is performed for a predetermined time. 
However, Sun discloses a method/system for controlling a rotation within the imaging plane of the enlarged virtual image, wherein the single touch action is performed for a predetermined time (Sun: par. 0046; Fig. 6A-6D).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sun with the 
Regarding claim 16, Um discloses a system for controlling a rotation of an object on a touch screen, comprising: 
a touch screen interface (pars. 0044; Fig. 10; a touch screen 1020); 
a single touch setting module for detecting a single touch action of the touch screen interface (pars. 0022-0023, 0026, and 0030-0031; Figs. 1-2; a single touch operation in response to a spiral rotation gesture; also see par. 0018; Fig. 14); 
a single touch driving module for receiving information from the single touch setting module (pars. 0047-0049; Figs. 12-14; wherein at least steps 1202-1216 and 1412-1416; a gesture is detected to determine an action) and activating a rotating action on the object (pars. 0032-0033; Figs. 2-4; a rotation function will be activated, when a user’s gesture 220 starts at time t.sub.0 at the center point and continues to time t.sub.2, time t.sub.n with radial/circle path); and 
an image processing module, the image processing module comprises [[an object rotating module]] and an object scaling module; wherein the object rotating module [[rotates the object]], the object scaling module scales the object size to fit with the touch screen interface (pars. 0152; Fig. 15; wherein at least steps 0512-1516); [[wherein the object rotating module rotates the object]], and the object scaling module scales the object size to fit with the touch screen interface (pars. 0050-0052; Fig. 15; wherein at least step 1512-1514 and 1506-1510; also see pars. 0057-0059; Figs. 17-20), [[the single touch action is performed for a predetermined time (2), and the object rotating module rotates the object at an arbitrary angle (8)]].  
(Byrd: pars. 0039-0040; Figs. 3A-3B) and the object rotating module rotates the object at an arbitrary angle (Byrd: pars. 0055-0056, 0058-0060; Figs. 8A-8B and 9A-9B; an object/region will be rotated at any angel based on the user gesture begins with a first contact point, then moves in a substantially circular path to the final contact, where the user lifts his or her finger from the touchscreen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel.
Um and Byrd disclose all limitations above, but do not explicitly disclose the image processing module comprises the single touch action is performed for a predetermined time.
 However, Sun discloses a method/system for controlling a rotation within the imaging plane of the enlarged virtual image, wherein the image processing module comprises the single touch action is performed for a predetermined time (Sun: par. 0046; Fig. 6A-6D).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sun with the method/system of Um and Byrd to provide users with a means for enabling the rotation control/function.
Regarding claim 18, Um, Byrd, and Sun disclose the system for controlling a rotation of an object on a touch screen according to claim 16. 
(Um: pars. 0029-0030; Fig. 2).  And Byrd further discloses the object rotating module rotates the object in a clockwise direction (Byrd: pars. 0039-0040; Figs. 3A-3B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow the flow of data needed for their operations
Regarding claim 19, Um, Byrd, and Sun disclose the system for controlling a rotation of an object on a touch screen according to claim 16.  Um further disclose the rotation action in a counter lock wise direction (Um: pars. 0029-0030; Fig. 2). And Byrd further disclose the object rotating module rotates the object in a counterclockwise direction (Byrd: pars. 0061-0062; Fig. 9C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow the flow of data needed for their operations.  
Regarding claim 20, Um, Byrd, and Sun disclose the system for controlling a rotation of an object on a touch screen according to claim 16.  
Byrd further disclose when the object rotating module rotates the object, a rotation angle is displayed on the touch screen interface, and when the object rotating module stops rotating the object, the object remains rotated at the rotation angle (pars. 0039-0040 and 0058-0059; Fig. 3B and 9A-9B; the object will be stopped rotation at any angle based on at end point of user’s gesture).  
art before the effective filling date of the claimed invention to combine the teachings of Byrd with the method/system of Um to allow user easily views the object with any angel.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 2011/0029917), published on Feb. 3, 20110, in view of Byrd et al., (“Byrd,” US 2013/0222275), published on August 29, 2013, and further in view of Hayakawa (US 2015/0116232).
Regarding claim 3, Um and Byrd disclose the system for controlling a rotation of an object on a touch screen according to claim 2, but does not explicitly disclose the predetermined time is about 3 seconds.
However, Hayakawa discloses a method for enabling and disabling of a specific function, wherein the predetermined time is about 3 seconds (par. 0066). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hayakawa with the method/system of Um and Byrd to provide users with a means for enabling and disabling of a specific function within period time.
 Regarding claim 10, claim 10 is directed to method associated with the system claimed in claim 3; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 17, Claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174